Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is in condition for allowance except for the following formal matters.  
The disclosure is objected to because of the following informalities.  In Para. [0026] of the specification, the phrase “Reference is made to FIG. 2 and FIG. 3.  In the first clock phase Ph1” should be amended to “In reference to FIG. 2 and FIG. 3, in the first clock phase Ph1”.  In Para. [0032] of the specification, the phrase “are aimed to” should be amended to “are configured to”.  In Para. [0033] of the specification, the phrase “Reference is made to FIG. 6.  When the switch 170” should be amended to “In reference to FIG. 6, when the switch 170”.    
Once the change is made, dependent claim 3, previously withdrawn from examination as being directed to non-elected species/invention(s), will be rejoined and allowed as being dependent from allowable generic claims or as including the common allowable subject matter as the elected, claimed invention.
In correcting the above-discussed deficiencies, care should be taken not to introduce new matter into the application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.

Election/Restrictions
Applicant's election with traverse of Species E in the reply filed April 8, 2021 is acknowledged.  
The traversal is on the ground(s) that prior art search for the elected invention/species overlaps with that of the non-elected inventions/species.
This is not found persuasive because the different species require search and consideration of different features, respectively; and applicant does not allege that the species would be clearly obvious over each other.
Thus, the requirement is still deemed proper and is therefore made FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jung Kim/
Primary Examiner, Art Unit 2842